DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126.  Claims 13 and 15 are missing.  
In the following Office action, misnumbered claims 14-20 have been renumbered as claims 13-18, respectively, and will be treated accordingly.  Correction is required in the next response.

Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,040,273. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in claims 1-18 of the present invention are recited in claims 1-20 of U.S. Patent No. 11,040,273 including “A gaming object randomization apparatus”, “a container configured to contain one or more gaming objects……..”, “an actuator mechanically coupled to the randomizer structure”, “the randomizer structure includes a unitary platform…….”, “the one or more gaming objects settle at only either of the first end port or the second end portion of the platform, the first end and the second end portions being at opposing sides of the platform”, “the actuator is configured to induce a randomization action to move the platform of the randomizer structure to cause the one or more gaming objects to rotate in the container in a first direction from the first end portion to settle at the second end portion, or alternatively in a second direction from the second end portion to settle at the first end portion”, etc.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the gaming object flipping apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The patents to Linke (US 2,302,333), Ikeda et al. (US 5,707,061), Hirosumi et al. (US 5,031,913), Inamura (US 2009/0215529), MacDonald et al. (US 9,345,956) and Criner (US 5,449,174)  all disclose game object randomization apparatus comprising a container configured to contain one or more gaming objects, the containing a randomizer structure, and an actuator mechanically coupled to mechanically coupled to the randomization structure.  The patent to Nicely (US 2011/0018194) discloses a game object randomizer comprising a touch screen configured to display a plurality of selectable betting opportunities.  The patent to Naicker et al. (US 2015/0161851) discloses a game object randomizer comprising a container configured to contain one or more gaming objects, the containing a randomizer 
None of the cited references alone or in combination teach the claimed structure of “the randomizer structure includes a unitary platform, the platform having a first end portion, a central portion and a second end portion, the first end portion being fixed at an upward angle relative to the central portion, and the second end portion being fixed at an upward angle relative to the central portion”, and function of “the one or more gaming objects settle at only either of the first end portion or the second end portion of the platform, the first end and the second end portions being at opposing sides of the platform, and wherein the actuator is configured to induce a randomization action to move the platform of the randomization structure to cause the one or more gaming objects to rotate in the container in a first direction from the first end portion to settle at the second end portion, or alternatively in a second direction from the second end portion to settle at the first end portion” as recited in claim 1 and similarly recited in claims 8 and 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl